Detailed Action
This action is in response to the RCE (Request for continued examination) filed on May 23, 2022.

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 23, 2022 has been entered.

Information Disclosure Statement
1.	The information disclosure statements (IDS) submitted on January 31, 2020 and April 04, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the Examiner.

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, the many uses of “a particular kind”, “particular property” and “essentially of” renders the claims as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  

Response to Arguments  
3.	Applicant’s arguments dated March 25, 2022 with respect to claims 1-20, USC 103 rejection have been considered, but are not persuasive.
	Regarding independent claim 1, on Pages 1-3, the Applicant argues that “Mizell is mischaracterized for original Claim 7 that is merged into Claim 1 in its present form. Mizell is incompatible with Claim 1 in its present form.”	The Office respectfully disagrees and maintains the rejection. According to Applicant’s specification, [0025]-[0026], “computer 100 encodes property graph 110 for analytics as a set of tables, such as vertex tables 141-142, that may also include additional tables, such as edge tables; Property graph 110 is composed of vertices, such as 131-134, that contain or are associated with additional data (not shown) such as identifiers, properties, and interconnecting edges. Vertices are logically reified by vertex type, such as vertex kinds 121-122. For example, kind 121 may categorically represent people, with each of vertices 131-132 representing a separate person, and vertex kind 122 representing something other than people, such as equipment. In some cases, kinds 121-122 may be role based. For example, kind 121 may represent engineers, and kind 122 may represent managers.”
Chen teaches in Fig.3 and Fig. 7 and [0027], [0047], wherein the graph can represent any number of practical applications, such as, for example, data related to movies two people both enjoy such as the vertices V1-V6 can represent Person vertices V1 and V2 and Movie vertices V3-V6. Each edge data structure contains a two vertex tables, a source Vertex and target vertex table. The sample edge data structure can be stored in the edge table and each edge data structure contains an Edge Type-EType and additional edge attributes e.g., Interest, that further describe edges as needed for particular applications. The sample entries shown include the attributes of the edges E1-E6 of the graph. The additional edge represent an interest level, which is the level of interest that the person has in the movie. 
Applicant’s specification further states in [0030], “computer 100 may scan one vertex table and avoid scanning the other vertex table. For example, a query plan (not shown) may scan dog vertex table 141 for small dogs (shown as partial result 160), randomly access (i.e. subset, not scan) an edge table (not shown) that lists which dogs live with which cats to find cats cohabitating with small dogs, and randomly access cat vertex table 142 to narrow the found cats to old cats cohabitating with small dogs, shown as final result 170.”
Chen teaches in Fig. 8B and [0051], wherein the system can scan one source vertex in the extended vertex table, access the edge table, and then scan the adjacent locations until the edge with the desired target vertex table is found and thereby narrowing the results.
In addition, Mizell teaches in Fig. 3 and Fig. 7 and [0033]-[0035], a semantic database system which includes an RDF query application program interface API and a triple table. The functions may include a get value function, a sparse matrix-matrix multiply function, and a sparse matrix-vector multiply function. The get value function is passed a row and column and returns the value of the corresponding element from the adjacency matrix. The sparse matrix-matrix multiply function is passed two matrices and returns a matrix that is the product of those matrices. The sparse matrix-vector multiply function is passed a matrix and a vector and returns a vector that is the product of the matrix and the vector. Upon determining that no identified triple has an object that matches the column, the dynamic graph system returns the distinguished value as the value of the element of the matrix for the row and column.

	Applicant further argues that “Therefore: there is no motivation to combine Mizell; combining Mizell is illegal; and prima facie obviousness is unestablished for original Claim 7”. The Office respectfully disagrees. In response to applicant's arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicants have pointed to different references as teachings different claim limitations, and also briefly discussed what each of the references does not teach. However, applicants did not consider and discuss how these references have been combined. Nor did the applicants discuss why these references cannot be combined.
	Applicant arguments with respect to claims 1-6 and 8-25, USC 101 rejection have been considered, but are not persuasive. 
	Applicant further argues that “Claims 1-20 are rejected under 35 U.S.C. 101 as directed to an abstract idea. A. Mental process. A mental process does not include “inventions that ‘could not, as a practical matter, be performed entirely in a human’s mind”. MPEP 2106.04(a)(2)(II)(A). For example, “the human mind is not equipped to perform the claim limitations.” Id. The human mind lacks the computer of Claim 1 in its present form and the computer-readable media of independent Claim 20. Thus, the human mind cannot perform independent Claims 1 and 20. Therefore, each of Claims 1 and 20 is not a mental process. Claim 4 also has volatile memory; Improved performance of a computer itself is eligible subject matter; Chen and Mizell do not achieve the claimed “without scanning” that is an inventive concept. Thus, independent Claims 1 and 20 have significantly more than an abstraction. E. All claims are directed to eligible subject matter…..the claims improve performance of a graph computer itself beyond the state of the art by acceleration.”
The Office disagrees. The method, as amended, is performed by a generic computer. Claim 1 comprises a structure representing a property graph and in the last two lines of claim 1, a method linking to the property graph where the method is used by one or more computers (generic tool). This is viewed as generally linked the data structure (i.e., an abstract idea) to generic tools. Claim 20 is directed to a computer program product (i.e., manufacture) except that the codes for performing the method of claim is stored on a medium. Claims 2-19 provide additional elements that are directed to the structure of the graph, but not to how the graph is used to avoid scanning, and therefore do not amount to as “significantly more.” Therefore, claims 1-20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional elements amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claims are not patent eligible and the rejection is maintained. 
	Regarding independent claim 20, Applicant has not overcome the rejections. See arguments regarding same subject matter above.
	Regarding dependent claims 2-6, 8-19, 21-25 Applicant has not overcome the rejections and they remain similarly rejected.
	Applicant is requested to review the teachings of the references and communicate any issues on the merits to examiner.  Further, the Examiner cites particular paragraphs and line numbers in the references as applied to the claims for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Claim Rejections – 35 USC § 101
4.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 
Claims 1 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite storing a first kind of vertices of a property graph in a first vertex table, and a second kind of vertices of the property graph in a second vertex table. The limitation recites generating, without scanning the second vertex table:  an initial partial result of a query of the property graph based on the first vertex table, and a subsequent partial result of the query based on the initial partial result and the second kind of vertices, which is a process that, under its broadest reasonable interpretation, covers performance of the limitation by Mental Process, with no use of a computer. Nothing in the claim element precludes the steps from practically being performed in the human mind. For example, the “a first kind of vertices of a property graph in a first vertex table can be a table for apples, and a second kind of vertices of the property graph in a second vertex table can be a table for oranges., generating, without scanning the second vertex table, i.e. doing as a mental process without using a computer; an initial partial result of a query of the property graph based on the first vertex table (sorting out apples in an apple table), and a subsequent partial result of the query based on the initial partial result and the second kind of vertices., i.e. sorting and comparing apples and oranges in a table, based on size etc. This can be a mental process which is made by a human, without the use of a computer. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation by mental process, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 

This judicial exception is not integrated into a practical application. In particular, the claim 20 only recites additional elements – “One or more non-transitory computer-readable media storing instruction that, when executed by one or more processors”. These elements are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function amounts no more than mere instructions to apply the exception using a generic computer component. The steps of the method recited in claim 1 provide various elements of the graph used for scan-avoidant query planning, however, does not indicate how these elements are used to avoid scanning.  The processing environments perform a generic function of computing/processing queries. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 

Claims 2-6, 8-19 and 21-25 provide additional elements that are directed to the structure of the graph but not to how the graph is used to avoid scanning, and therefore do not integrate the abstract idea of claim 1 into a practical application.

The “cause: the storing and generating, without scanning” are recited at a high level of generality. The limitation is thus insignificant extra-solution activity. Limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include:  Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 134 S. Ct. at 2360, 110 USPQ2d at 1984 (see MPEP § 2106.05(f)). 2106.05(g)--Insignificant Extra-Solution Activity. The claims, considering each elements in it and/or considering the claim as a whole, just apply a processing environment based upon comparing results, i.e. sorting and comparing apples and oranges based on size etc.

Claims 2-6, 8-19 and 21-25 provide additional elements that are directed to the structure of the graph but not to how the graph is used to avoid scanning, and therefore do not amount to as “significantly more.”

Therefore, claims 1-6, 8-19 and 8-25 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional elements amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claims are not patent eligible.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


6.	Claim 7 is cancelled. Claims 21-25 are New. Claims 1-6 and 8-25 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2016/0063132 A1) in view of Mizell et al. (US 2015/0138206 A1.)

Regarding claim 1, Chen teaches “A method comprising: storing: a first kind of vertices of a property graph in a first vertex table, and a second kind of vertices of the property graph in a second vertex table wherein the first kind of vertices comprises a particular property; detecting that the second kind of vertices does not contain the particular property; wherein the method is performed by one or more computers” (See Abstract, Fig. 3 and [0021] [0044] and [0059]) (Methods and systems for distributed computation of graph data permit edge collection and vertex collection, each to be partitioned among a plurality of computational units. In one embodiment, the methods employ a two-phase parallel computational cycle. Each of the two vertices that define an edge is referred to as one of the edge's endpoint vertices. A directed edge designates one endpoint vertex to be the source vertex and the other to be the target vertex. Each vertex and each edge has descriptive attributes whose values may be read and updated during the distributed graph computation. 
See also ([0044]) (With reference to FIG. 5, a sample vertex data structure 500 that can be stored in the Vertex Table 106 is shown. Each vertex data structure 500 contains a Vertex Identification value (VID) 501, a State 502 indicating whether the vertex is in the Active or Inactive state, and Additional vertex attributes 503 (e.g., Weaker interest) that describe vertices as needed for particular applications.)
In some embodiments, the system for distributed graph computation permits edge collection and vertex collection, each collection to be partitioned among a plurality of computational units.)

But, Chen does not explicitly disclose “generating, in response to said detecting and without scanning the second vertex table: an initial partial result of a query of the property graph based on the first vertex table, and a subsequent partial result of the query based on the initial partial result and the second kind of vertices; 

However, Mizell teaches ““generating, in response to said detecting and without scanning the second vertex table: an initial partial result of a query of the property graph based on the first vertex table, and a subsequent partial result of the query based on the initial partial result and the second kind of vertices.” (See Fig. 3 and Fig. 7 and [0033]-[0035]) (The semantic database system includes an RDF query application program interface API 421 and a triple table 422. The RDF API provides an interface for accessing the triples in the triple table. The functions may include a get value function 461, a sparse matrix-matrix multiply function 462, and a sparse matrix-vector multiply function. The get value function is passed a row and column and returns the value of the corresponding element from the adjacency matrix. The sparse matrix-matrix multiply function is passed two matrices and returns a matrix that is the product of those matrices. The sparse matrix-vector multiply function is passed a matrix and a vector and returns a vector that is the product of the matrix and the vector. Upon determining that no identified triple has an object that matches the column, the dynamic graph system returns the distinguished value as the value of the element of the matrix for the row and column.)

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine Chen (Methods and systems for distributed computation of graph data permit edge collection and vertex collection) with Mizell (Method and system in a computer system for dynamically providing a graphical representation of a data store of entries via a matrix interface) in order to provide for an improved system for distributed computation of graph data in an effort to overcome the current obstacles and deficiencies of conventional graph-oriented analysis systems. Mizell [006]

One having ordinary skill would also be motivated to combine Chen view of Mizell in view of the suggestions provided by Mizell in paragraph [005], in many applications, a drawback of conventional graph data computation is the very large number of computational steps. A typical computation needs to consider each possible path from a source vertex to one or more destination vertices. As the path length increases or the total number of vertices increases, the number of paths increases at an even faster rate. Due to the high number of paths to consider when processing a large data set, conventional graph data computational systems may be too slow. 

	Regarding claim 2, Chen in view of Mizell teaches “The method of Claim 1 further comprising:  storing only a subset of directed edges of the property graph in a particular edge table, wherein all edges of the subset of directed edges originate at the first kind of vertices and terminate at the second kind of vertices; generating an additional partial result of the query based on the initial partial result and the particular edge table by scanning only the subset of directed edges; wherein the subsequent partial result is based on the additional partial result.” (See Abstract and [0064]: Distributed computation of graph data permit edge collection and vertex collection, each to be partitioned among a plurality of computational units. In a first phase, processing units process each active edge and vertex by doing the following: reading their current attribute values, executing programmed computational functions, updating edge attributes and sending data messages to vertices. In a second phase, each vertex update processor processes each of its active vertices by doing the following: reading its current attribute values and received data messages, executing a programmed computational function, and updating the vertex's attribute values. For some embodiments, the data values of the data message are derived from a subset of the sender's attribute values. The sender edge or vertex uses the data message to tell the recipient.) 

	Regarding claim 3, Chen in view of Mizell teaches “The method of Claim 2 wherein the particular edge table is stored in compressed sparse row (CSR) format.” (See Mizell [0020]) (One technique for mapping elements to non-distinguished values is referred to as compressed sparse row ("CSR").
	Regarding claim 4, Chen in view of Mizell teaches “The method of Claim 1 wherein the property graph resides in volatile memory.” (See [0054]) (The Graph Storage Unit 104 can include any electronic data storage device or devices capable of bearing the Vertex Table 106 and the Edge Table 105 and capable of sending data to and receiving data from the EPUs 101 and the VPUs 102. This includes, non-persistent memory devices, such as DRAM-volatile memory.
 
	Regarding claim 5, Chen in view of Mizell teaches “The method of Claim 1 wherein: the first kind of vertices comprises a particular property; a vector stores only values of the particular property in a same vertex ordering as the first vertex table; said generating comprises reading the vector.” (See Abstract) (In a first phase, processing units process each active edge and vertex by doing the following: reading their current attribute values, executing programmed computational functions, updating edge attributes and sending data messages to vertices.)

	Regarding claim 6, Chen in view of Mizell teaches “The method of Claim 1 wherein: the first kind of vertices comprises a particular property; metadata associates: the particular property with the first kind of vertices, and the first kind of vertices with the first vertex table; said generating comprises reading the metadata” (See Abstract) (In a first phase, processing units process each active edge and vertex by doing the following: reading their current attribute values/metadata, executing programmed computational functions, updating edge attributes and sending data messages to vertices.)

	Regarding claim 8, Chen in view of Mizell teaches “The method of Claim 1 wherein the initial partial result consists essentially of a set of identifiers of the first kind of vertices.” (See [0044]) (With reference to FIG. 5, a sample vertex data structure 500 that can be stored in the Vertex Table 106 is shown. In one embodiment, each vertex data structure 500 contains a Vertex Identification value (VID) 501, a State 502 indicating whether the vertex is in the Active or Inactive state, and Additional vertex attributes 503 (e.g., Weaker interest) that describe vertices as needed for particular applications.)

	Regarding claim 9, Chen in view of Mizell teaches “The method of Claim 8 wherein said identifiers are offsets into the first vertex table.” (See Abstract and [0064]: Distributed computation of graph data permit edge collection and vertex collection, each to be partitioned among a plurality of computational units. In a first phase, processing units process each active edge and vertex by doing the following: reading their current attribute values, executing programmed computational functions, updating edge attributes and sending data messages to vertices. In a second phase, each vertex update processor processes each of its active vertices by doing the following: reading its current attribute values and received data messages, executing a programmed computational function, and updating the vertex's attribute values. For some embodiments, the data values of the data message are derived from a subset of the sender's attribute values. The sender edge or vertex uses the data message to tell the recipient.) 

	Regarding claim 10, Chen in view of Mizell teaches “The method of Claim 8 wherein said identifiers do not comprise an identifier of: the first kind of vertices, and an identifier of the first vertex table .” See Abstract and [0064]: Distributed computation of graph data permit edge collection and vertex collection, each to be partitioned among a plurality of computational units. In a first phase, processing units process each active edge and vertex by doing the following: reading their current attribute values, executing programmed computational functions, updating edge attributes and sending data messages to vertices. In a second phase, each vertex update processor processes each of its active vertices by doing the following: reading its current attribute values and received data messages, executing a programmed computational function, and updating the vertex's attribute values. For some embodiments, the data values of the data message are derived from a subset of the sender's attribute values. The sender edge or vertex uses the data message to tell the recipient.) 

	Regarding claim 11, Chen in view of Mizell teaches “The method of Claim 1 wherein generating the initial partial result comprises concurrently: scanning a first portion of the first vertex table, and scanning a second portion of the first vertex table.” (See Abstract and [0064]: Distributed computation of graph data permit edge collection and vertex collection, each to be partitioned among a plurality of computational units. In a first phase, processing units process each active edge and vertex by doing the following: reading their current attribute values, executing programmed computational functions, updating edge attributes and sending data messages to vertices. In a second phase, each vertex update processor processes each of its active vertices by doing the following: reading its current attribute values and received data messages, executing a programmed computational function, and updating the vertex's attribute values. For some embodiments, the data values of the data message are derived from a subset of the sender's attribute values. The sender edge or vertex uses the data message to tell the recipient.) 

	Regarding claim 12, Chen in view of Mizell teaches “The method of Claim 1 wherein generating the initial partial result comprises storing a subset of identifiers of the first kind of vertices into a data block for subsequent processing.” (See Abstract and [0064]: Distributed computation of graph data permit edge collection and vertex collection, each to be partitioned among a plurality of computational units. In a first phase, processing units process each active edge and vertex by doing the following: reading their current attribute values, executing programmed computational functions, updating edge attributes and sending data messages to vertices. In a second phase, each vertex update processor processes each of its active vertices by doing the following: reading its current attribute values and received data messages, executing a programmed computational function, and updating the vertex's attribute values. For some embodiments, the data values of the data message are derived from a subset of the sender's attribute values. The sender edge or vertex uses the data message to tell the recipient.) 

	Regarding claim 13, Chen in view of Mizell teaches “The method of Claim 12 wherein subsequent processing comprises dequeuing the data block.” (See Fig. 7)

	Regarding claim 14, Chen in view of Mizell teaches “The method of Claim 12 wherein: the data block comprises a signature that contains a sequence of identifiers of at least one selected from the group consisting of: vertex tables that were accessed to generate the data block and edge tables that were accessed to generate the data block; the method further comprises reading said signature to generate an additional partial result.” (See Abstract and [0021]) (Methods and systems for distributed computation of graph data permit edge collection and vertex collection, each to be partitioned among a plurality of computational units. In one embodiment, the methods employ a two-phase computational cycle. Each of the two vertices that define an edge is referred to as one of the edge's endpoint vertices. A directed edge designates one endpoint vertex to be the source vertex and the other to be the target vertex. Each vertex and each edge has descriptive attributes whose values may be read and updated during the distributed graph computation. In some embodiments, the system 150 for distributed graph computation permits edge collection and vertex collection, each collection to be partitioned among a plurality of computational units.)

	Regarding claim 15, Chen in view of Mizell teaches “The method of Claim 1 wherein: the method further comprises storing the initial partial result into one or more data blocks; the subsequent partial result is based on the one or more data blocks. (See Fig. 5-7)

	Regarding claim 16, Chen in view of Mizell teaches “The method of Claim 1 further comprising partitioning a heterogeneous partial result into a plurality of homogeneous data blocks.” (See Abstract and [0021]) (Methods and systems for distributed computation of graph data permit edge collection and vertex collection, each to be partitioned among a plurality of computational units. In one embodiment, the methods employ a two-phase computational cycle. Each of the two vertices that define an edge is referred to as one of the edge's endpoint vertices.)

	Regarding claim 17, Chen in view of Mizell teaches “The method of Claim 1 wherein edge traversal comprises separately schedulable phases that include an edge selection phase and a neighbor selection phase.” (See Abstract and [0021]) (Methods and systems for distributed computation of graph data permit edge collection and vertex collection, each to be partitioned among a plurality of computational units. In one embodiment, the methods employ a two-phase computational cycle. Each of the two vertices that define an edge is referred to as one of the edge's endpoint vertices. A directed edge designates one endpoint vertex to be the source vertex and the other to be the target vertex. Each vertex and each edge has descriptive attributes whose values may be read and updated during the distributed graph computation. In some embodiments, the system 150 for distributed graph computation permits edge collection and vertex collection, each collection to be partitioned among a plurality of computational units.)

	Regarding claim 18, Chen in view of Mizell teaches” The method of Claim 17 wherein the edge selection phase comprises separately schedulable phases that include an edge identification phase and an edge filtration phase.” (See Abstract) (In a first phase, processing units process each active edge and vertex by doing the following: reading their current attribute values, executing programmed computational functions, updating edge attributes and sending data messages to vertices. In a second phase, each vertex update processor processes each of its active vertices by doing the following: reading its current attribute values and received data messages, executing a programmed computational function, and updating the vertex's attribute values.)

	Regarding claim 19, Chen in view of Mizell teaches “The method of Claim 18 wherein the edge selection phase comprises a plurality of separately schedulable edge filtration phases that each accesses a distinct edge property vector.” (See Abstract) (In a first phase, processing units process each active edge and vertex by doing the following: reading their current attribute values, executing programmed computational functions, updating edge attributes and sending data messages to vertices. In a second phase, each vertex update processor processes each of its active vertices by doing the following: reading its current attribute values and received data messages, executing a programmed computational function, and updating the vertex's attribute values.)

	As per claim 20, this claim is rejected based on rationale given above for rejected claim 1 and is similarly rejected, including “One or more non-transitory computer-readable media storing instruction that, when executed by one or more processors” (See Mizell: [0036]) (The processor on which the dynamic graph system may be implemented may include a central processing unit with one or more processors and local memory and may include input devices, output devices, and storage devices. The processors may access computer-readable media that includes computer-readable storage media and data transmission media. The computer-readable storage media includes memory and other storage devices that may have recorded upon or may be encoded with computer-executable instructions or logic that implements the dynamic graph system.)

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine Chen (Methods and systems for distributed computation of graph data permit edge collection and vertex collection) with Mizell (Method and system in a computer system for dynamically providing a graphical representation of a data store of entries via a matrix interface) in order to provide for an improved system for distributed computation of graph data in an effort to overcome the current obstacles and deficiencies of conventional graph-oriented analysis systems. Mizell [006]

One having ordinary skill would also be motivated to combine Chen view of Mizell in view of the suggestions provided by Mizell in paragraph [005], in many applications, a drawback of conventional graph data computation is the very large number of computational steps. A typical computation needs to consider each possible path from a source vertex to one or more destination vertices. As the path length increases or the total number of vertices increases, the number of paths increases at an even faster rate. Due to the high number of paths to consider when processing a large data set, conventional graph data computational systems may be too slow. 

Regarding claim 21, Chen in view of Mizell teaches “The one or more non-transitory computer-readable media of Claim 20 wherein the initial partial result consists essentially of a set of identifiers of the first kind of vertices.” See ([0044]) (With reference to FIG. 5, a sample vertex data structure 500 that can be stored in the Vertex Table 106 is shown. Each vertex data structure 500 contains a Vertex Identification value (VID) 501, a State 502 indicating whether the vertex is in the Active or Inactive state, and Additional vertex attributes 503 (e.g., Weaker interest) that describe vertices as needed for particular applications. In some embodiments, the system for distributed graph computation permits edge collection and vertex collection, each collection to be partitioned among a plurality of computational units.)

Regarding claim 22, Chen in view of Mizell teaches “The one or more non-transitory computer-readable media of Claim 20 wherein generating the initial partial result comprises storing a subset of identifiers of the first kind of vertices into a data block for subsequent processing.” (See Fig. 5)

Regarding claim 23, Chen in view of Mizell teaches “The one or more non-transitory computer-readable media of Claim 22 wherein subsequent processing comprises dequeuing the data block” (See Fig. 3)

Regarding claim 24, Chen in view of Mizell teaches “The one or more non-transitory computer-readable media of Claim 22 wherein: the data block comprises a signature that contains a sequence of identifiers of at least one selected from the group consisting of: vertex tables that were accessed to generate the data block and edge tables that were accessed to generate the data block; the instructions further cause reading said signature to generate an additional partial result.” (See Fig. 3; See also Mizell Fig. 1-3)

Regarding claim 25, Chen in view of Mizell teaches “The one or more non-transitory computer-readable media of Claim 20 wherein the instructions further cause partitioning a heterogeneous partial result into a plurality of homogeneous data blocks.” (See Fig. 7)




















Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tracy McGhee whose telephone number is (313)446-6581.  The examiner can normally be reached on 9am-5pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Tracy McGhee/
Patent Examiner
Art Unit 2154



/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154